DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 10, 12-14, 21-23, 25-30 and 32-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (“Schmidt” hereinafter, U.S. Publication No. 2008/0292194 A1).
As per claim 10, Schmidt discloses a method of generating a dictionary of elements for use in an automatic detection and quantification of pathology (paragraph [0042]: “A supervised classification framework is used to learn a classification model, e.g. for a particular pathology such as brain tumors and associated edema (swelling), which combines the features in a manner which optimizes a performance metric, thus making effective use of the different features”), the method comprising: receiving, by a processor (Schmidt’s system is a computer system, which inherently includes a processor), a plurality of image data scans representing cross-sectional areas of portions (the new images that are used in classifier training in paragraph [0132] are MRI images as stated in paragraph [0051]) of one or more subjects (paragraph [0237]: “…this model will then be used to classify pixels … from the same or a different patient”); extracting, by the processor, features from a region in each of the plurality of image data scans (paragraph [0131]: “extracted features” from a segmented brain region from each of the MRI image); applying, via the processor, vector quantization to the extracted features for grouping similar features (each feature is labeled based on pixel “feature vector”, paragraph [0098]-[0099]); determining, via the processor, a set of basis elements for the dictionary of elements (a set of class labels are generated through classifier training, and the each class label is the claimed “basis element”), wherein each element of the set of basis elements represents a group of the similar features (each class label represents a group of the extracted features with similar pixel feature vector); and storing the dictionary of elements in a memory (the extracted features are stored as template images in a memory, paragraph [0019]).

As per claim 13, Schmidt discloses wherein the multiple elements dictionaries comprise hierarchical dictionaries for features at multiple scales (paragraph [0127]: “Each of the registration-based features is also incorporated at multiple scales through linear filtering with different sized Gaussian kernels”).
As per claim 14, Schmidt discloses wherein the multiple elements dictionaries comprise separate dictionaries for normal features and abnormal features (paragraph [0087]: “Classification comprises determining a class or label for each pixel based on the extracted features in accordance with a classification model. The classification model is a mathematical model that relates or "maps" features to class. Using the extracted features, the classification model assigns individual data instances (e.g. pixels) a class label among a set of possible class labels. … when classifying pixels as being "normal" or "abnormal" as in medical diagnostic applications”).
As per claim 21, Schmidt discloses wherein the plurality of image data scans comprises healthy image data scans and pathology image data scans (paragraph [0051]: “using a set of unlabelled images of the head, a label is attached to each pixel within the images as either a "normal" pixel or a "tumor/edema"”).
As per claim 22, Schmidt discloses using the dictionary of elements determine areas of normal and/or abnormal pathology of an input image data scan of a subject (paragraph [0051]: “using a set of unlabelled images of the head, a label is attached to each pixel within the images as either a "normal" pixel or a "tumor/edema"”).

As per claim 25, see explanation in claim 12.
As per claim 26, see explanation in claim 13.
As per claim 27, see explanation in claim 14.
As per claim 28, see explanation in claim 21.
As per claim 29, see explanation in claim 22.
As per claim 30, see explanation in claim 10.
As per claim 32, see explanation in claim 12.
As per claim 33, see explanation in claim 13.
As per claim 34, see explanation in claim 14.
As per claim 35, see explanation in claim 21.

Allowable Subject Matter
Claims 11, 24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667